Citation Nr: 0630431	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  03-18 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for dermatophytosis, rated as dermatitis or eczema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Navy from 
October 1955 to September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 Rating Decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The veteran presented testimony at a hearing before the RO in 
October 2003.  A transcript of the hearing is associated with 
the veteran's claims folders.


FINDINGS OF FACT

The veteran experiences ulceration with nervous 
manifestations as a result of his dermatophytosis, rated as 
dermatitis or eczema.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for 
dermatophytosis, rated as dermatitis or eczema have been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005);  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In an August 2002 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The veteran was not notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should an increase be granted for his claim as 
required by recent jurisprudential precedent.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes that the appeal was certified before the ruling 
in Dingess and as this final adjudication results in a 
favorable determination, a remand for this issue would cause 
only untimely delay, with no benefit to the veteran.  

In this case, the Board finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The VA letter advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claim.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  A VA examination to evaluate the disability at 
issue was conducted. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where service connection already has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Analysis

The veteran initially was granted service connection for 
dermatophytosis in a January 1960 rating decision.  Based on 
the evidence then of record, the veteran was assigned a 
disability evaluation of 10 percent.  A rating decision in 
February 1961 continued the 10 percent evaluation.  

In October 2000, the veteran alleged that his service-
connected skin condition had worsened and requested a new 
evaluation.  In August 2001, the RO granted an increase of 
disability rating to 30 percent.  Since then, the veteran has 
claimed both psychiatric and ophthalmologic disorders 
associated with his skin disease as well as an increase in 
severity of the condition.  The RO granted a 10 percent 
rating for blepharitis (an eye disorder) in September 2004, 
making the veteran's combined disability rating 40 percent.  
The RO then afforded the veteran a comprehensive psychiatric 
evaluation in November 2003 to determine the existence of a 
relationship between the veteran's skin disorder and general 
anxiety problems.  The examiner opined that the veteran 
experienced a service-connected general anxiety disorder and 
that such a disorder was "maintained by the ongoing severe 
itching and distress caused by his skin condition including 
eczema and skin cancer."

The RO treated the psychiatric diagnosis as a separately 
ratable disability and handled it as a service connection 
claim.  In January 2005, the RO denied service connection for 
the veteran's general anxiety disorder.  The Board notes that 
as the veteran's claim was prior to the August 2002 revision 
of the Diagnostic Code at issue, namely Code 7806, the 
veteran is entitled to a consideration under both old and new 
regulatory guidelines. 

The older regulatory provision contemplates psychiatric 
manifestations associated with, not separate from, the 
veteran's service-connected disability.  Indeed, the pre-
revision Code 7806 allows for a maximum evaluation of 50 
percent if there is ulceration; or extensive exfoliation; or 
crusting; and systemic or nervous manifestations, or an 
exceptionally repugnant condition present.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).   

Under current law, dermatitis or eczema which covers more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected; or, where constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period, allows for a maximum evaluation of 60 
percent.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  

The reports of an August 2003 addendum to a July 2003 VA 
examination show that the veteran experienced dermatophytosis 
to an extent which covered 35-40 percent of his body.  This 
assessment was based on a thorough physical examination of 
the veteran and hence contemplated the amount of his body in 
total, as well as the veteran's exposed areas, subject to the 
skin condition.  As such, the veteran has not established 
that his skin condition affects over 40 percent of his body, 
including exposed areas, or that he requires constant or 
near-constant corticosteroid or other immunosuppressive 
therapy.  Therefore, an evaluation over 30 percent based on 
the current rating criteria is not warranted.

The November 2003 psychiatric assessment, however, determined 
that the itching and distress over his skin condition caused 
the veteran great anxiety.  This diagnosis came after the 
examiner had reviewed the claims file and was familiar with 
all facts of record.  Here the Board notes its duty to apply 
the regulatory criteria most favorable to the veteran, and 
shall apply the older version of Code 7806.  The Board indeed 
finds that the veteran experiences nervous manifestations 
resultant from the ulcerations and other visible symptoms 
that his condition presents.  Based on a rating under the 
older regulatory criteria, the veteran is entitled to an 
evaluation of 50 percent.  The benefit of the doubt is 
resolved in the veteran's favor. 38 U.S.C.A. § 5107.


ORDER

Entitlement to a disability evaluation of 50 percent for 
dermatophytosis is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


